--------------------------------------------------------------------------------

Exhibit 10.1
 
 
EXECUTION
COPY
 





FIFTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated effective as of September 1, 2011, is by and among COVENANT
TRANSPORT, INC., a Tennessee corporation (“CTI”), CTG LEASING COMPANY, a Nevada
corporation (“CTGL”), SOUTHERN REFRIGERATED TRANSPORT, INC., an Arkansas
corporation (“SRT”), COVENANT ASSET MANAGEMENT, INC., a Nevada corporation
(“CAM”), COVENANT TRANSPORT SOLUTIONS, INC., a Nevada corporation (“CTS”), and
STAR TRANSPORTATION, INC., a Tennessee corporation (“ST”, and together with CTI,
CTGL, SRT, CAM, and CTS, individually a “Borrower” and collectively,
“Borrowers”), COVENANT TRANSPORTATION GROUP, INC., a Nevada corporation and the
owner (directly or indirectly) of all of the issued and outstanding capital
stock of Borrowers (“Parent”), the Lenders (defined below) party to this
Amendment, and BANK OF AMERICA, N.A., a national banking association, as agent
for Lenders (in such capacity, “Agent”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (defined below).
 
R E C I T A L S:
 
A.           The Borrowers, the Parent, the lenders from time to time party
thereto (the “Lenders”) and the Agent are parties to that certain Third Amended
and Restated Credit Agreement, dated as of September 23, 2008 (as previously
amended, as amended hereby and as otherwise amended, restated or modified from
time to time, the “Credit Agreement”).


B.           The Parent has executed that certain Third Amended and Restated
Parent Guaranty Agreement dated as of September 23, 2008 (as amended to the date
hereof, the “Parent Guaranty”); and


C.           The Borrowers, the Parent, the Lenders and the Agent desire that
the Credit Agreement be amended in certain respects in accordance with the terms
of this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Credit Agreement is hereby amended and the parties hereto
covenant and agree as follows:


1. Recitals. The foregoing Recitals are accurate and are incorporated herein and
made a part hereof for all purposes.
 
2. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:
 
(a) Amendment of Fixed Charge Coverage Ratio.  Section 10.3 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
 
1

--------------------------------------------------------------------------------

 
“Fixed Charge Coverage Ratio.  At all times during the term hereof, maintain a
Fixed Charge Coverage Ratio as of the last day of any month for the immediately
preceding Twelve-Month Period of at least 1.0 to 1.0; provided, however, that
for the Twelve Month Period immediately preceding September 30, 2011, such ratio
shall be .95 to 1.0.”
 
3. Effectiveness; Conditions Precedent.  The amendments herein provided shall be
effective as of the date set forth above (the “Amendment Effective Date”) upon
the satisfaction of the following conditions precedent:
 
(a)           The Agent shall have received each of the following documents or
instruments in form and substance acceptable to the Agent:
 
(i)           one or more counterparts of this Amendment, duly executed by each
of the Borrowers, the Parent and the Required Lenders; and
 
(ii)          such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Agent shall reasonably
request.
 
4. Acknowledgment of the Obligors. The Borrowers and Parent, as Obligors, hereby
acknowledge and agree that, to the best of their knowledge: (a) none of the
Obligors has any defense, offset, or counter­claim with respect to the payment
of any sum owed to the Lenders or the Agent under the Loan Documents, or with
respect to the performance or observance of any warranty or covenant contained
in the Credit Agreement or any of the other Loan Documents; and (b) the Lenders
and the Agent have performed all obligations and duties owed to the Obligors
through the date of this Amendment.
 
5. Consent and Reaffirmation of Parent Guaranty. Parent hereby consents,
acknowledges and agrees to the amendments and consent set forth herein and
hereby confirms and ratifies in all respects the Parent Guaranty to which Parent
is a party (including without limitation the continuation of Parent’s payment
and performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of the
Parent Guaranty against the Parent in accordance with its terms.
 
6. Representations and Warranties of the Obligors. The Borrowers and Parent, as
Obligors, represent and warrant to the Lenders and the Agent that:
 
(a) Compliance with Loan Agreement. On the date hereof, and after giving effect
to this Amendment, no Default or Event of Default has occurred and is
continuing;
 
(b) Representations and Warranties. On the date hereof, and after giving effect
to this Amendment, the representations and warranties of each Obligor in the
Loan Documents are true and correct in all material respects  (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date);
 
(c) Power and Authority. Each Obligor is duly authorized to execute, deliver and
perform this Amendment. The execution, delivery and performance of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action, and do not (a) require any consent or approval of the
Agent, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law,
Material Contract or Material License; or (d) result in or require the
imposition of any Lien (other than Permitted Liens) on any Property of any
Obligor; and
 
 
2

--------------------------------------------------------------------------------

 
(d) Enforceability. This Amendment and the Credit Agreement, as amended hereby,
are legal, valid and binding obligations of each Obligor, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
 
7. Effect on Credit Agreement. Except as specifically amended hereby, the terms
and provisions of the Credit Agreement and the other Loan Documents are, in all
other respects, ratified and confirmed and remain in full force and effect.
Except as expressly set forth herein, the amendments provided herein shall not
by implication or otherwise limit, constitute a waiver of, or otherwise affect
the rights and remedies of the Lenders or the Agent under the Credit Agreement
or any other Loan Document, nor shall they constitute a waiver of any Event of
Default, nor shall they alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document.  Each of the amendments provided herein
shall apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to by such amendments.  No reference to this
Amendment need be made in any notice, writing, or other communication relating
to the Credit Agreement and the other Loan Documents, any such reference to the
Credit Agreement and the other Loan Documents to be deemed a reference thereto
as respectively amended by this Amendment. All references to the Credit
Agreement and the other Loan Documents in any document, instrument, or agreement
executed in connection with the Credit Agreement and the other Loan Documents
will be deemed to refer to the Credit Agreement and the other Loan Documents as
respectively amended hereby.
 
8. Fees and Expenses. The Company hereby agrees to pay upon demand all
reasonable out-of-pocket expenses incurred by the Agent in connection with the
preparation, negotiation, and consummation of this Amendment, and all other
documents related hereto, including, without limitation, the fees and
disbursements of counsel to the Agent.
 
9. Instrument Pursuant to Credit Agreement. This Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions of the Credit Agreement.
 
10. Further Acts.  Each of the parties to this Amendment agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Amendment.
 
11. Successors. This Amendment shall be binding upon and inure to the benefit of
Obligors, Agent, Lenders, and their respective successors and permitted assigns,
except that (a) no Obligor shall have the right to assign its rights or delegate
its obligations under this Amendment or any Loan Documents; and (b) any
assignment by a Lender must be made in compliance with Section 13.3 of the
Credit Agreement.
 
 
3

--------------------------------------------------------------------------------

 
12. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
13. Consent to Forum; Arbitration. EACH OBLIGOR, HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO THIS AMENDMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR, IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE CREDIT AGREEMENT.  Nothing herein shall limit the right of
Agent or any Lender to bring proceedings against any Obligor in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law. Nothing in this Amendment shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction. Notwithstanding the foregoing, Section 14.14 of the Credit
Agreement is incorporated herein by reference and shall apply to this Amendment.
 
14. Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of any Loan Document
by telecopy or electronic mail shall be as effective as delivery of a manually
executed counterpart of such agreement.
 
15. Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Amendment shall
remain in full force and effect.
 
16. Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 14.1 of the
Credit Agreement.
 



 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 

 
BORROWERS:
 
 
   
COVENANT TRANSPORT, INC.
 
   
By: /s/ Richard B. Cribbs
   
Name:  Richard B. Cribbs
   
Title:    Senior VP, CFO, and Assistant Secretary
         
CTG LEASING COMPANY
   
SOUTHERN REFRIGERATED TRANSPORT, INC.
   
STAR TRANSPORTATION, INC.
 
   
By: /s/ Richard B. Cribbs
   
Name:  Richard B. Cribbs
   
Title:    Treasurer
         
COVENANT ASSET MANAGEMENT, INC.
 
   
By: /s/ Richard B. Cribbs
   
Name:  Richard B. Cribbs
   
Title:    Assistant Treasurer
         
COVENANT TRANSPORT SOLUTIONS, INC.
 
   
By: /s/ Richard B. Cribbs
   
Name:  Richard B. Cribbs
   
Title:    Vice President and Assistant Treasurer
 

 
 

Fifth Amendment to Third Amended and Restated Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------

 




 
PARENT:
 
   
COVENANT TRANSPORTATION GROUP, INC.
 
   
By: /s/ Richard B.
Cribbs                                                          
   
Name:  Richard B. Cribbs
   
Title:    Senior VP and CFO
 


 
 
Fifth Amendment to Third Amended and Restated Credit Agreement
Signature Page 

--------------------------------------------------------------------------------

 




 
AGENT AND LENDERS:
 
     
BANK OF AMERICA, N.A.,
as Agent and Lender
 
     
By: /s/ Douglas Cowan                                                       
     
Name:   Douglas Cowan                                  
     
Title:     Senior Vice President                              
   


 
 

--------------------------------------------------------------------------------

Fifth Amendment to Third Amended and Restated Credit Agreement
Signature Page 
 




 
JPMORGAN CHASE BANK, N.A.
 
   
By:  /s/ Christy
West                                                              
   
Name:   Christy
West                                                               
   
Title:      Vice President   
 
        
 

Fifth Amendment to Third Amended and Restated Credit Agreement
Signature Page 
 
Back to Form 8-K [form8k.htm]